           Case 1:20-cv-08796-VEC Document 47 Filed 09/15/21 Page 1 of 1

                                                                          USDC SDNY
                                                                          DOCUMENT
UNITED STATES DISTRICT COURT                                              ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                             DOC #:
 -------------------------------------------------------------- X         DATE FILED: 
 ANDREW DELEON,                                                 :
                                                                :
                                              Plaintiff,        :
                                                                :
                            -against-                           :       20-CV-8796 (VEC)
                                                                :
                                                                :            ORDER
                                                                :
 THE CITY OF NEW YORK, and POLICE                               :
 OFFICERS FRANK ALIFFI, ANTHONY                                 :
 TERILLI, JACK ANTUNES, ANDREW RUIZ, :
 and TIMOTHY BURKE,                                             :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        WHEREAS Plaintiff filed this lawsuit on October 21, 2020;

        WHEREAS on May 25, 2021, Plaintiff’s counsel informed the Court that Plaintiff is

presently incarcerated in the Dominican Republic and is unable to have notarized several forms

necessary to the prosecution of this case, including medical releases; and

        WHEREAS Plaintiff’s counsel has represented to the Court that the signature on the

appended form is that of Plaintiff, Andrew DeLeon;

        IT IS HEREBY ORDERED that the New York City Police Department, the Office of the

District Attorney for Bronx County, and the Bronx County Criminal Court must comply with the

appended release despite the absence of notarization. For purposes of this release only, the New

York City Police Department, the Office of the District Attorney for Bronx County, and the

Bronx County Criminal Court must treat the release as they would a notarized release.

SO ORDERED.
                                                                 _____________________  _ _______
                                                              _________________________________
Date: September 15, 2021                                                       CAPRON
                                                                    VALERIE CAPRONI   ON
                                                                                      O  NI
      New York, NY                                                United States District Judge


                                                   Page 1 of 1
